Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	*   *   *   *   *   *

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pulkrabek et al 2014/0261358.
	Pulkrabek shows an archery bow, which includes a riser 53A, 53B, and an energy storage system 50 (paragraphs 0037, 0051-0057).
	*   *   *   *   *   *

Claims 1-26 are allowed.

Claims 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	We are not aware of any prior art archery bow, which includes a riser, a first limb, and a second limb; a first wheel coupled to the first limb; a second wheel coupled to the second limb; each of first and second wheels comprises an upper pulley and a lower pulley, a spool extending between and affixed to the upper and lower pulleys, a stud disposed between and affixed to at least one of the upper and lower pulleys, and a post disposed between and affixed to at least one of the upper and lower pulleys; and each of first and second sections is coupled to a middle section and comprises a first end coupled to the upper pulley of each of the first and second wheels and a second end coupled to the lower pulley of each of the first and second wheels; a first power cord; a second power cord; and a string, as claimed.

	*   *   *   *   *   *

This letter was prepared by Examiner John Ricci, who can be reached at:

Voice: 571-272-4429

Fax: Use 571-273-8300 for papers to be delivered directly to the mail room, like formal amendments and responses, change of address, power of attorney, petitions.


PTO main desk: 800-786-9199.

Visit our Web site at www.uspto.gov.







 /JOHN A RICCI/ Primary Examiner, Art Unit 3711